Citation Nr: 1438131	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  04-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis, cervical spine, status-post surgical fusion C4-5, C5-6 prior to October 19, 2010 (excluding the period from November 6, 2006 through December 31, 2006, for which a temporary total disability rating due to convalescence was assigned).

2.   Entitlement to a disability rating in excess of 40 percent for degenerative arthritis, cervical spine, status-post surgical fusion C4-5, C5-6 from October 19, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for low back strain with arthritis prior to June 21, 2013.

4.  Entitlement to a disability rating in excess of 20 percent for low back strain from June 21, 2013.

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis, right shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 through November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for residuals of cervical spine fusion, a low back strain, and right shoulder arthritis, effective from December 1, 2002.  A 10 percent initial disability rating was assigned for each disability.  The Veteran perfected a timely appeal in which, among other issues, he challenged the initial disability ratings assigned for the service-connected disabilities in his cervical spine, low back, and right shoulder.  Original jurisdiction over this matter has been transferred to the RO in Detroit, Michigan.

In January 2009, the Board remanded this matter for further claims development, to include providing the Veteran with VCAA-compliant notice; obtaining the Veteran's social security records; obtaining the records for VA treatment received by the Veteran at the VA medical center (VAMC) in Milwaukee, Wisconsin from July 2005 and at the VAMC in Iron Mountain, Michigan from August 2004; arranging the Veteran to undergo VA examinations of his cervical spine, low back, and right shoulder; and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).

In the course of the foregoing development, the Appeals Management Center (AMC) in Washington, D.C. issued a September 2010 rating decision which granted a higher 20 percent disability rating for cervical spine arthritis, effective April 8, 2009.  In a January 2011 rating decision, the AMC granted a 40 percent disability rating for cervical spine arthritis, effective October 19, 2010.  In a May 2011 statement, the Veteran expressed ongoing disagreement with the assigned disability ratings for his cervical spine arthritis.

Subsequently, the matter was returned to the Board.  In January 2012, the Board issued a decision and remand which, among other adjudicated issues, granted a higher 20 percent disability rating for the Veteran's cervical spine disability for the period from December 1, 2002 through October 18, 2010, but denied the Veteran's claim for a disability rating higher than 40 percent for his cervical spine disability for the period from October 19, 2010.  The Board also denied the Veteran's claim for an initial disability rating in excess of 10 percent for low back strain with arthritis.  The issue of the Veteran's entitlement to an initial disability rating in excess of 10 percent for right shoulder degenerative arthritis was remanded for efforts by VA to obtain records of reported right shoulder surgery in September 2011.

While the issue concerning the right shoulder rating remained pending subject to the Board's January 2012 remand, the Veteran sought appeal of the Board's adjudication of the issues pertaining to his cervical spine and low back.  In a Joint Motion for Partial Remand, counsel for the Veteran and for the VA Secretary (the parties) argued that VA examinations of the Veteran's cervical spine and low back, performed in April 2009 and October 2010 were inadequate.  Also, the parties asserted that the Board failed to discuss in its decision whether additional staged ratings were appropriate despite its acknowledgment that the record from December 2002 through October 2010 showed "substantial fluctuation" in the Veteran's spine.  For these reasons, the parties asked that the Court vacate the portions of the Board's decision relating to the disability ratings for the Veteran's cervical spine and low back disabilities and remand those issues for further proceedings consistent with the arguments expressed in the motion.  This motion was granted by the Court in November 2012.

In May 2013, the Board remanded this matter once again in order to obtain additional VA and private treatment records and to afford the Veteran new VA examinations of his spine and right shoulder.  After efforts to comply with the foregoing remand directive were undertaken by the AMC, the matter was returned to the Board.  Upon review of the record, however, the Board noted that examinations of the spine and right shoulder which performed in June 2013 were incomplete and did not comply with the Board's remand directive.  In that regard, the Board noted that the June 2013 examinations did not indicate whether motion tests were performed during weight-bearing and non-weight-bearing.  Accordingly, in December 2013 the Board remanded the matter yet again to afford the Veteran another VA examination of his spine and right shoulder.

The AMC has again undertaken efforts to perform the remand action directed by the Board.  The Board is satisfied that the remand action has been performed, and is prepared to proceed with its de novo consideration of the matters on appeal.


FINDINGS OF FACT

1.  Prior to May 30, 2008, the Veteran's cervical spine degenerative arthritis was manifested by pain, stiffness, and diminished cervical flexion to no less than 45 degrees; however, was not manifested by any ankylosis or incapacitating episodes.

2.  During the period from May 30, 2008 through October 18, 2010, the Veteran's cervical spine degenerative arthritis was manifested by ongoing pain and stiffness, cervical spine ankylosis, and diminished cervical flexion to, at worst, 16 degrees; however, was not productive of ankylosis of the entire spine or incapacitating episodes.

3.  During the period from October 19, 2010, the Veteran's cervical spine degenerative arthritis was manifested by ongoing pain, stiffness, spasms, cervical spine ankylosis, and decreased cervical flexion to, at worst, 45 degrees with pain beginning from 25 degrees; however, has not been manifested by ankylosis of the entire spine or incapacitating episodes.

4.  Prior to June 21, 2013, the Veteran's low back strain with arthritis was manifested by pain, stiffness, and decreased thoracolumbar motion consisting of flexion to no less than 64 degrees and combined thoracolumbar motion to no less than 160 degrees;  however, was not manifested by any ankylosis of the spine or incapacitating episodes.

5.  From June 21, 2013, the Veteran's low back strain with arthritis has been manifested by pain, stiffness, guarding, spasm, abnormal gait, and decreased thoracolumbar motion which includes flexion to no less than 60 degrees after repetitive motion; however, has not been manifested by ankylosis of the thoracolumbar spine or incapacitating episodes.

6.  For all periods relevant to this appeal, the Veteran's right shoulder degenerative arthritis has been manifested by pain, stiffness, weakness, and diminished right shoulder motion which includes forward flexion ranging consistently from 115 to a full 180 degrees, and abduction ranging from no less than 120 degrees to a full 180 degrees; however, has not been manifested by ankylosis, impairment of the humerus, impairment of the clavicle and/or the scapula, or dislocation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for degenerative arthritis, cervical spine, status-post surgical fusion C4-5, C5-6 prior to May 30, 2008 (excluding the period from November 6, 2006 through December 31, 2006, for which a temporary total disability rating due to convalescence was assigned), have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

2.  The criteria for a 30 percent disability rating, and no more, for degenerative arthritis, cervical spine, status-post surgical fusion C4-5, C5-6 have been met for the period from May 30, 2008 through October 18, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

3.  The criteria for a disability rating in excess of 40 percent for degenerative arthritis, cervical spine, status-post surgical fusion C4-5, C5-6, from October 19, 2010, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

4.  The criteria for an initial disability rating in excess of 10 percent for low back strain with arthritis, prior to June 21, 2013, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

5.  The criteria for a disability rating in excess of 20 percent for low back strain with arthritis, from June 21, 2013, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

6.  The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis, right shoulder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003 and 5201 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-rating letter provided to the Veteran in August 2003 purported to notify the Veteran of what information and evidence was needed to substantiate his claims for service connection for claimed disabilities of the cervical spine, low back, and right shoulder.  This notice was deficient in that it did not provide notice as to any of the elements for service connection or information as to the process by which disability ratings and effective dates are assigned.  Nonetheless, service connection for those disabilities was subsequently granted in the Philadelphia RO's October 2003 rating decision, which was VA's initial adjudication of the Veteran's service connection claims.

Where service connection for the Veteran's cervical spine, low back, and right shoulder disabilities was granted, the Veteran would not appear to have been prejudiced by VA's failure to provide him with proper notice prior to the issuance of the October 2003 rating decision.  Moreover, the Board observes that, where the issues on appeal concern the initial disability ratings assigned for the Veteran's cervical spine, low back, and right shoulder disabilities, to the extent that the October 2003 notice provided the Veteran with any notice at all, such notice would also apply to the "downstream" issue of entitlement to higher initial disability ratings for the Veteran's cervical spine, low back, and right shoulder disabilities.  In that regard, the United States Court of Appeals for Veterans' Claims (Court) has held that once service connection is granted, the claim is substantiated. In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.
 
Subject to the same, the Board notes further that a subsequent February 2009 letter provided the Veteran with more specific and legally adequate information as to the evidence and information needed to substantiate his claims for higher disability ratings, and also, pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After issuance of this letter, and reasonable opportunity for the Veteran to respond, the Veteran's claims were readjudicated in a supplemental statements of the case issued to the Veteran in May 2011, March 2013, July 2013, and March 2014.  Accordingly, although VA's initial August 2003 letter was deficient, any prejudice that may have resulted from VA's notice error has been cured.  Moreover, there is no indication in the record that the Veteran has been prejudiced by the late timing of VA's Dingess/Hartman notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

 In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, lay assertions, VA treatment records, identified and relevant private treatment records, and social security records have been obtained and associated with the record.  VA examinations of the Veteran's spine were conducted in September 2003, June 2005, May 2008, April 2009, October 2010, June 2013, and January 2014.  VA examinations of the Veteran's right shoulder were also performed in September 2003, June 2005, April 2009, October 2010, June 2013, and January 2014.   Moreover, VA has not received any additional evidence since the most recent examinations which indicates that the Veteran's spine and right shoulder conditions have changed such as to warrant the scheduling of new VA examinations to reassess the associated symptoms and severity.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Disability Ratings of the Spine

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

By way of history, the Veteran's original claim for service connection for cervical spine and low back disabilities were received by VA in April 2003.  Service connection for cervical spine degenerative arthritis, status-post cervical spine fusion and for a low back strain with arthritis were granted, effective from December 1, 2002.  Initial disability ratings of 10 percent for the cervical spine disability and the low back disability were assigned, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2002).  As noted above, a September 2010 rating decision awarded the Veteran a higher 20 percent disability rating for his cervical spine disability, effective April 8, 2009, pursuant to 38 C.F.R. § 4.71a, DC 5003 (2008).  Later, a January 2011 rating decision granted a 40 percent disability rating for the cervical spine disability, effective from October 19, 2010, pursuant to 38 C.F.R. § 4.71a, DC 5003 (2010).  The initial 10 percent disability rating assigned for the Veteran's low back disability has continued unabated.

The criteria for rating spine disorders were substantially revised during the course of the Veteran's appeal.  As described in the following history, these revisions took place in two phases. 

Prior to September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), which contemplated ratings for demonstrated intervertebral disc syndrome (IVDS), a 40 percent evaluation was assigned for IVDS which was characterized by recurrent attacks with intermittent relief.  A 60 percent evaluation was warranted for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 

Since September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, IVDS has been rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, IVDS which is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is assigned a 20 percent disability rating.  IVDS resulting in incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months is assigned a 40 percent disability rating.  A 60 percent disability rating contemplates IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Under the regulations, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.

Associated objective neurological abnormalities are evaluated separately.  In that regard, the Board notes that service connection is already in effect for neurological impairment in the upper and lower extremities, which have been shown as being associated with the Veteran's cervical spine and low back disabilities.  Issues pertaining to the disability ratings assigned for these neurological manifestations have already been adjudicated fully by the Board in its previous December 2013 decision and remand and those issues were not subject to the parties' joint motion.  Hence, the issues pertaining to the neurological impairment in the Veteran's upper and lower extremities do not remain on appeal and will not be considered here.

Other diagnostic criteria for evaluating spine disorders were revised at a later date, effective from September 26, 2003.  This further revision incorporates the aforementioned revised criteria for evaluating IVDS.  68 Fed. Reg. 51454-51458 (August 27, 2003).

Under the criteria of 38 C.F.R. § 4.71a, DC 5290 (2002), which existed before September 26, 2003 and governed disabilities due to loss of cervical spine motion, a 20 percent disability rating was assigned for loss of cervical motion characterized by the evidence as "moderate."  A maximum schedular 40 percent disability rating contemplated loss of cervical motion that was shown by the evidence as being "severe."

With regard to disabilities involving the lumbar spine, 38 C.F.R. § 4.71a, DC 5292 provided a 10 percent disability rating for slight limitation of motion.  A 20 percent disability rating was assigned for moderate limitation of motion.  A maximum schedular 40 percent disability rating was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under the code revisions that have been effective since September 26, 2003 (Diagnostic Codes 5235-5242), spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  For cervical spine disabilities, the General Formula provided a 20 percent disability rating for disabilities marked by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is appropriate for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

The "combined range of motion" for the cervical spine refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the cervical spine includes flexion and extension to 45 degrees, lateral flexion to 45 degrees to each side, and lateral rotation to 80 degrees to each side.  The normal combined range of motion of the cervical spine is 340 degrees.

For lumbosacral spine disabilities, the General Formula provides a 10 percent disability rating where the evidence shows forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned where the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is in order where the evidence demonstrates forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" for the thoracolumbar spine is derived by calculating the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation of the thoracolumbar spine.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  Hence, the normal combined range of thoracolumbar motion is 240 degrees.

The criteria under the General Formula contemplate symptoms such as pain, stiffness, aching, etc., where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated separately under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).  Again, the Board notes that issues pertaining to neurological manifestations resulting from the Veteran's cervical spine and low back disabilities have already been adjudicated and will not be considered again here.

Disabilities of the musculoskeletal system, such as spine disabilities, are primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

	A.  Cervical Spine, Prior to October 19, 2010

Mindful of the foregoing, the Board turns to the evidence pertinent to the severity of the Veteran's cervical spine disability during the appeal period before October 19, 2010.  Such evidence includes a September 2003 VA cervical spine examination, during which the Veteran demonstrated cervical spine flexion to 45 degrees, extension to zero degrees, and lateral rotation to 70 degrees bilaterally.  Lateral flexion results were not reported.  X-rays of the cervical spine revealed fusion from C4-6 with moderate degenerative joint disease at the C6-7 disc space.  The examiner diagnosed degenerative arthritis of the cervical spine, post-cord decompression, and cervical fusion at C4-5 and C5-6.

Social security records in the claims file includes records for VA treatment received by the Veteran from May 2004, which show that the Veteran demonstrated limited cervical spine motion at that time.  Nonetheless, specific range of motion findings are not reported in the record.

A May 2004 vocational rehabilitation assessment reflects the opinion that the Veteran's service-connected disabilities materially contributed to impair the Veteran's employability.  During follow-up treatment in June 2004, the Veteran's treating VA physician, Dr. B.G.B. opined that the Veteran was restricted from performing manual labor, prolonged standing, repetitive walking, climbing, squatting, kneeling, pushing, pulling, or overhead activity.  It is unclear from these opinions, however, as to whether these functional limitations were being attributed solely to the Veteran's cervical spine disability.  In an August 2004 opinion, however, Dr. B.G.B. appears to clarify that the Veteran's spine disorders rendered the Veteran incapable of sitting for long periods, twisting, turning, or lifting due to severe pain and stiffness.

In June 2005, the Veteran was afforded a new VA cervical spine examination.  At that time, he reported having constant dull and throbbing neck pain with arm elevation over the shoulder.  He stated that the neck pain was aggravated by jarring from things such as rough roads, four wheeling, and riding motorcycles.  In terms of neck function, he stated that he was hardly able to rotate his neck and that he was required to turn his body instead, which made activities such as driving difficult.

During the examination, the Veteran demonstrated stiff neck posture.  Cervical spine motion included flexion to 45 degrees, extension to 20 degrees, right-sided lateral rotation to 50 degrees, left-sided lateral rotation to 30 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 10 degrees.  The Veteran reported pain during flexion; however, it is unclear at what point of flexion that the pain began.  The Veteran declined to perform repetitive motion exercises, stating that doing so would aggravate his neck pain.

During VA treatment in November 2005, the Veteran complained that his neck pain was becoming gradually worse.  A physical examination at that time apparently revealed good neck motion.  Again, however, specific ranges of motion are not reported.  Apparently despite his neck complaints, the Veteran reported during VA treatment in January 2006 that he was feeling generally well and that he had begun ice fishing and walking more.

In October 2006, the Veteran returned for VA treatment for complaints of neck pain and stiffness that had increased over the previous year.  Although an examination revealed spasms on the posterior cervical spine with decreased motion, again, specific ranges of cervical motion are not reported.  In November 2006, the Veteran underwent cervical decompression and fusion surgery.  As noted in the Board's characterization of the issues, VA granted a temporary total 100 percent disability rating for post-surgical convalescence, pursuant to 38 C.F.R. § 4.30, from November 6, 2006 through December 31, 2006.

Post-surgical physical therapy records indicate that the Veteran initially reported having a good result from his November 2006 surgery.  February 2007 physical therapy records reflect that the Veteran reported feeling well and that he wanted to increase his activity level.  He stated that he was having only mild neck pain which he rated as a two out of 10 in severity.  On physical examination, the Veteran demonstrated good posture with a mildly forward head.  Cervical motion test apparently revealed lateral rotation that was diminished by 50 percent bilaterally, which would appear to correlate to lateral rotation to 40 degrees to each side.  The extent of flexion, extension, and lateral flexion are not reported.  X-rays from April 2007 revealed intervertebral disc space narrowing from C3-4 and C6-7 and hypertrophic degenerative disease with moderate to marked encroachment of osteophytes upon all intervertebral foramina between C2-3 and C6-7 bilaterally.  Loss of lordosis was also seen.  Overall, there was no significant change in the cervical spine since December 2006.  During VA treatment in September 2007, the Veteran reported that his neck was doing better overall.  In December 2007, he reported that he was happy overall with the results of his neck surgery; however, complained of ongoing stiffness and limited cervical motion.

During VA examination of the cervical spine in May 2008, the Veteran reported that he was experiencing grinding in his neck and that he was having ongoing neck pain which he rated as a three out of 10 in severity.  He stated that he felt as though his "head weighs 100 pounds."  He stated that precipitating factors remained jarring movements or bending his neck too quickly.  He also reported that jarring movements resulted in flare-ups of pain rated as a seven out of 10 in severity and lasting up to 24 hours.  Again, he reported that when he performed activities, he was required to turn his whole body because he was unable to turn his head.  He stated that he was on a lifting limit of 50 pounds.

A physical examination of the cervical spine revealed cervical motion which included forward flexion to 16 degrees, lateral flexion to 10 degrees bilaterally, right lateral rotation to 38 degrees with mild pain being reported at the end of motion, and left lateral rotation to 28 degrees with mild pain being reported at the end of motion.  Repetitive motion was actually productive of improved forward flexion but no other changes in cervical motion or function.  X-rays of the cervical spine revealed marked intervertebral disc space narrowing at C3-4 and C6-7 bilaterally with loss of lordosis.  The examiner diagnosed degenerative disc disease and degenerative joint disease, status-post fusion with significantly limited range of motion and chronic pain.

In April 2009, the Veteran was afforded another VA examination of his cervical spine, during which, the Veteran continued to report pain during activity and while turning his neck.  He also reported that pain was present while performing certain daily activities and after long car rides.  He continued to report weekly flare-ups that were caused by driving, performing any activity that required him to turn his neck, and cold weather.  The Veteran denied having any incapacitating episodes.

On examination, the Veteran demonstrated a normal gait, posture, head position, and symmetry.  No abnormal spine curvatures were seen.  Similarly, there was no evidence of spasms, atrophy, guarding, pain with motion, tenderness, and weakness.  Demonstrated cervical motion included flexion to 20 degrees, extension to zero degrees, lateral flexion to 5 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  Repetitive motion was productive of pain, but no further loss of motion.  Cervical spine ankylosis was noted.

In terms of function, the Veteran reported that he did stretching exercises and worked out on a Bowflex weight machine and treadmill at home.  He reported that he enjoyed fishing and riding his bicycle, but that he had to give up motorcycling, snowmobiling, and four wheeling.  He stated that he was unable to walk or jog and that pain symptoms often woke him up at night.  Overall, the examiner opined that the Veteran was unimpaired in feeding himself; mildly impaired in bathing, dressing, toileting, and grooming; and moderately impaired in chores, shopping, exercise, sports, recreation, and traveling.

Overall, the Board finds that the Veteran is not entitled to an initial disability rating higher than 20 percent for his cervical spine disability prior to May 30, 2008.  The evidence, however, does show that the Veteran's cervical spine disability approximates the rating criteria under the General Formula for a higher 30 percent disability rating from May 30, 2008 through October 17, 2010.

The evidence in this case shows that the Veteran's cervical spine disability was not manifested by IVDS at any time before October 19, 2010.  In the absence of any evidence showing IVDS due to his cervical spine disability, neither the former provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) nor the revised and current criteria under 38 C.F.R. § 4.71a, DC 5243 are for application here. Under the circumstances, the Veteran is not entitled to a disability rating higher than 20 percent at any time before October 19, 2010 on the basis of demonstrated IVDS.

Applying the pre-revised provisions under 38 C.F.R. § 4.71a, DC 5292 (2002), the Board notes that the Veteran was unable to extend his neck during the September 2003 VA examination, but nonetheless, was still able to produce 45 degrees of flexion and 70 degrees of rotation to either side.  Although mindful that the examination did not include a test of the Veteran's lateral cervical flexion, the Board is of the opinion that the other demonstratred motion during the September 2003 VA examination is consistent with a moderate level of cervical spine motion.  These findings are not rebutted in the record by other range of motion findings from any testing performed during the appeal period and before the newer provisions under the General Formula went into effect on September 26, 2003.  Under the circumstances, application of the pre-revised provisions under 38 C.F.R. § 4.71a, DC 5292 (2002) does not result in an initial disability rating higher than 20 percent at any time before September 26, 2003.

Similarly, in applying the revised provisions under the General Formula, the Board finds that the Veteran is also not entitled to an initial disability rating higher than 20 percent for his cervical spine disability, for any period before May 30, 2008, excluding the period from November 6, 2006 through December 31, 2006.  In that regard, Board is aware of Dr. B.G.B. that the Veteran was unable to turn his head and ongoing similar complaints from the Veteran during the June 2005 VA examination.  Nonetheless, the extent of the motion demonstrated by the Veteran prior to May 30, 2008 is not consistent with inability by the Veteran to turn his head.  In that regard, the evidence for that period shows that the Veteran was still able to produce forward flexion with ongoing ability to rotate his neck laterally to 30 to 50 degrees to either side.  The evidence shows further that the Veteran experienced general improvement in his cervical spine symptoms with recovery of cervical spine motion after his November 2006 surgery.  Moreover, the evidence prior to May 30, 2008 does not reflect any ankylosis diagnoses for the cervical spine.  In view of the foregoing, the evidence prior to May 30, 2008 indicates a disability picture that is consistent with a 20 percent disability rating, and no more, under the General Formula.

As noted above, the VA examination performed on May 30, 2008 showed that the Veteran's cervical flexion was reduced dramatically to only 16 degrees.  During re-examination of the cervical spine performed in April 2009, flexion was only slightly improved, but still markedly reduced to 20 degrees.  In addition to these flexion results, extension remained completely absent with markedly reduced lateral flexion and rotation.  Such reduced motion appears to be consistent with ankylosis of the cervical spine, and indeed, cervical ankylosis was noted during the April 2009 VA examination.  Despite the same, there is no indication in the record that the Veteran had total ankylosis in the cervical spine, particularly in view of the fact that the Veteran retained some degree of cervical spine motion.  In view of the same, the Board concludes that the Veteran is entitled to a 30 percent disability rating under the General Formula for his cervical spine disability from May 30, 2008 through October 17, 2010.

Mindful of the additional criteria identified by the Court in DeLuca, the Board notes that the Veteran's cervical spine disability was, for all periods before October 18, 2010, manifested primarily by pain, stiffness, and loss of cervical spine motion.  Nonetheless, in view of the extent of cervical motion shown by the Veteran throughout the relevant appeal period during ordinary motion tests and during repetitive motion tests, the disability picture shown in the evidence is not consistent with the degree of loss of motion contemplated for a higher disability rating, either under the former provisions of 38 C.F.R. § 4.71a , Diagnostic Code 5290 (2002) for the period before September 26, 2003, or under the current provisions of the General Formula for the period from September 26, 2003.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-42 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Overall, the evidence does not show that the Veteran is entitled to a higher disability rating for his cervical spine disability at any time before May 30, 2008 or any period from October 19, 2010.  The evidence does, however, support the award of a higher 30 percent disability rating for the Veteran's cervical spine disability for the staged period from May 30, 2008 through October 18, 2010.  To that limited extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

	B.  Cervical Spine, from October 19, 2010

As noted, the disability rating assigned for the Veteran's cervical spine disability was increased to 40 percent from October 19, 2010.  The basis for this increase is the findings from a VA examination performed on that date.  During this examination, the Veteran reported progressively worsening and essentially constant neck pain caused by moving the neck and walking.  Also reported having severe flare-ups which occurred weekly and were caused by moving his neck, standing, and not supporting his head.  The Veteran also reported symptoms of fatigue, decreased motion, stiffness, weakness, and spasms.  Despite the foregoing symptoms, the Veteran denied having any incapacitating episodes.

Inspection of the spine revealed normal posture, head position, and symmetry.  No evidence of any abnormal spinal curvature was seen.  Ankylosis was seen in the entire cervical spine.  A physical examination of the cervical spine revealed guarding, tenderness, and pain during motion.  Demonstrated cervical motion included flexion to 42 degrees, extension to 45 degrees, lateral rotation to 35 degrees bilaterally, and lateral flexion to 25 degrees bilaterally.  Pain was reported during active cervical spine motion.  Repetitive motion was productive of pain, but no additional loss of motion.  X-rays of the cervical spine showed posterior fusion from C3-7 and bony fusion from C4-6.  Overall, the examiner opined that the Veteran's cervical spine problems were preventing him from being able to turn his head and neck, but nonetheless, opined that the Veteran was not restricted in his occupational functioning by his cervical spine problem.

During a June 2013 VA examination of his cervical spine, the Veteran reported ongoing neck pain which was worsening over time and with flare-ups precipitated by activity.  Demonstrated cervical motion included forward flexion to 20 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 50 degrees bilaterally.  Pain was reported at the endpoints of all motion.  Repetitive motion tests resulted in fatigue, incoordination, pain, and weakness; but did not result in any further loss of cervical spine motion.  Pain and tenderness was present upon palpation of the cervical area.  No guarding behaviors were noted with respect to the cervical spine.  The examiner determined that there was no evidence of intervertebral disc syndrome.  X-rays were interpreted as showing arthritis.  Functionally, the examiner concurred with earlier opinions that the Veteran's cervical spine disability did not impact his ability to work.  No opinion was given as to whether there was any ankylosis of the cervical spine.

Another VA examination of the cervical spine was afforded to the Veteran in January 2014.  At that time, the Veteran reported ongoing neck pain and inability to turn his neck.  He also reported having flare-ups which were caused simply by turning his neck to either side.

During examination, the Veteran demonstrated forward flexion to 45 degrees with pain beginning from 10 degrees; extension to 15 degrees with pain reported at the end of motion; right lateral flexion to 15 degrees with pain beginning from 10 degrees; left lateral flexion to 20 degrees with pain reported at the end of motion; and lateral rotation to 45 degrees bilaterally, with pain beginning from 25 degrees.  Repetitive motion was productive of weakness, fatigue, pain, and incoordination but did not result in any additional loss of cervical motion.  Pain and spasms were noted locally over the cervical spine; however, spasms were not productive of abnormal spine contour.  IVDS of the cervical spine was noted; however, the Veteran denied having any incapacitating episodes over the previous 12 month period.  The examiner determined that there was no ankylosis, but did not provide his reasons or rationale, particularly in view of the ankylosis noted previously in the April 2009 examination.  In terms of function, the examiner noted that the Veteran was limited occupationally because of his difficulty in turning his neck to either side.  In that regard, the examiner noted that he was required to turn his entire trunk at the waistline.

The Board finds that the Veteran is not entitled to a disability rating higher than 40 percent for his cervical spine disability for the period from October 19, 2010.  At the outset of this analysis, the Board points out again that under the General Formula, a disability rating in excess of 40 percent for cervical spine disabilities are generally not warranted unless the evidence shows the presence of ankylosis of the entire spine.

Although there is evidence in the record of cervical spine ankylosis, as discussed more fully below in the Board's analysis concerning the Veteran's low back disability, repeated examinations of the spine have not revealed any ankylosis in the thoracolumbar spine.  Moreover, demonstrated cervical motion appears to have actually improved since the Veteran's previous examinations in May 2008 and April 2009, including forward flexion to 45 degrees, albeit with pain being reported from 25 degrees.  In the absence of ankylosis involving the entire spine, and given the extent of cervical motion demonstrated by the Veteran since October 2010, the  Board concludes that the Veteran's cervical spine disability does not meet or approximate the criteria for a disability rating higher than 40 percent under the General Formula.  To the extent that the Veteran's cervical spine disability has resulted in IVDS, the Veteran has expressly denied having any incapacitating episodes.  Indeed, the record does not indicate any prescribed bed rest in relation to the Veteran's cervical spine disability.  For this reason, a disability rating higher than 40 percent also may not be awarded under DC 5243.

In considering the criteria under DeLuca, the Board notes that the Veteran's cervical spine disability continued to be manifested primarily by pain, spasms, stiffness, and decreased cervical spine motion was for all periods from October 19, 2010.   Again, in view of the extent of cervical motion shown by the Veteran during the June 2013 VA examination and during multiple examinations of the thoracolumbar spine, the Veteran disability picture shown in the evidence is not consistent with a disability marked by ankylosis of the entire spine.  Hence, the degree of loss of motion contemplated for a higher disability rating is simply not indicated in the disability picture shown by the evidence.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-42 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Overall, the evidence does not show that the Veteran is entitled to a higher disability rating higher than 40 percent for his cervical spine disability at any time from October 19, 2010.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	C.  Low Back, Prior to June 21, 2013

The evidence pertinent to the severity of the Veteran's low back disorder prior to June 21, 2013 includes a September 2003 VA examination, during which the Veteran reported that he was having intermittent back pain.  An examination of the spine revealed that the Veteran had forward flexion of the thoracolumbar spine to 90 degrees.  Lateral flexion and rotation were apparently full.  Thoracolumbar extension findings were not reported.  X-rays of the lumbar spine were normal.

VA treatment records obtained from the Social Security Administration include January 2004 lumbar spine x-rays which revealed partial lumbarization of the S1 vertebra with new slight anterior displacement or spodylolisthesis of S1 upon S2 which were indicative of degenerative disease.  Mild focal intervertebral disc space narrowing was also noted at L5-S1.

February 2004 VA physical therapy records express that the Veteran was reporting low back pain that intensified after bending and stooping.  The severity of the reported pain was described as ranging from three to eight out of 10 in severity.  Demonstrated lumbar flexion and extension were both noted as being diminished by 50 percent, which would equate to 45 degrees of flexion and 15 degrees of extension.  Lateral flexion and rotation findings were not reported.  Repetitive motion reportedly was productive of increased pain and further loss of flexion; however the extent of the additional loss of motion is not reported.  Flattened lordosis was observed in the Veteran's posture.

An orthopedic examination performed during VA treatment in May 2004 apparently revealed mildly limited thoracolumbar motion in all directions.  Specific ranges of motion are not reported.

As noted above, a May 2004 vocational rehabilitation assessment and June 2004 opinion from Dr. B.G.B. express the opinion that the Veteran was functionally and occupationally impaired due to his service-connected disabilities.  These opinions, however, do not make clear as to whether these functional limitations were being attributed solely to the Veteran's low back disability.  In an August 2004 opinion, however, Dr. B.G.B. appears to clarify that the Veteran's spine disorders rendered the Veteran incapable of sitting for long periods, twisting, turning, or lifting due to severe pain and stiffness.

Subsequent VA treatment records reflect that the Veteran continued to be followed for his low back complaints.  X-rays taken in April 2005 showed mild degenerative joint disease of the spine and an old compression fracture.

During a VA examination of his lumbar spine in June 2005, the Veteran reported that his back pain was worsening and that activities such as lifting and shoveling snow were aggravating the back pain.  The Veteran demonstrated thoracolumbar spine motion which included flexion to 70 degrees with pain, extension to 15 degrees with pain, rotation to 45 degrees bilaterally with minimal pain, right lateral flexion to 30 degrees with pain, and right lateral flexion to 40 degrees with pain.  It is unclear from the examiner's report as to the point from which pain was first noted by the Veteran.  The examiner diagnosed intervertebral disc disease of the lumbar spine with degenerative disease.

During re-examination of the lumbar spine nearly four years later in April 2009, the Veteran reported that he was having daily low back pain which he rated as a six to seven out of 10 in severity.  He also reported having symptoms of fatigue, decreased motion, stiffness, weakness, and spasms.  The Veteran also reported having weekly flare-ups of his symptoms, caused by bending and lifting.  He denied having any incapacitating episodes.

On examination, the Veteran demonstrated a normal gait, posture, head position, and symmetry.  No abnormal spine curvatures were seen.  No ankylosis was seen in the thoracolumbar spine.  Similarly, there was no evidence of spasms, atrophy, guarding, pain with motion, tenderness, and weakness.  Demonstrated thoracolumbar motion included flexion to 75 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  Pain was reported during motion, however, it is unclear from the examiner's report the point from which the Veteran first noticed the pain.  Repetitive thoracolumbar motion was productive of pain but did not result in further loss of motion.

During VA treatment in March 2010, the Veteran reported that his low back pain had worsened over the previous year.  He stated that he was now having pain with any bending activity.  The Veteran's gait was observed as being within normal limits.  Demonstrated lumbar flexion was reportedly decreased by 20 percent with pain being reported at the end of motion.  Extension was noted as being decreased by 20 to 30 percent with pain being reported at the endpoint of motion.  Again, although the extent of motion was not reported in terms of degrees, given that full lumbar flexion is defined as 90 degrees and full lumbar extension is defined as 30 degrees, based upon the findings of the treating medical staff, it would appear the Veteran demonstrated approximately 64 degrees of flexion and approximately 20 to 24 degrees of extension.  Again, findings as to the Veteran's lateral rotation and flexion are not reported.

During VA examination of the thoracolumbar spine in October 2010, the Veteran continued to report progressively worsening low back pain, but continued to deny having any incapacitating episodes.  Functionally, he stated that he was able to walk one quarter of a mile.  An inspection of the spine revealed normal posture, head position, and symmetry.  Again, no evidence of any abnormal spinal curvature or ankylosis was seen in the thoracolumbar spine.  A physical examination of the spine revealed no evidence of spasm, atrophy, guarding, tenderness, weakness, or pain during motion.  Demonstrated thoracolumbar motion included flexion to 80 degrees, extension to 30 degrees, lateral rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  Pain was noted during thoracolumbar motion, but once again, the examiner did not report the point from which the Veteran first noted the pain.  Repetitive motion was not productive of additional symptoms or further loss of motion.  X-rays of the thoracolumbar spine showed a lumbarized S1 disc, mild and diffuse degenerative disc disease, and facet degenerative changes from L5 through S2.  Overall, the examiner opined that the Veteran's lumbar spine problems were preventing him from lifting and carrying.  Still, the examiner opined that the Veteran's low back disability was not restricting his occupational functioning.

During VA treatment in July 2012, the Veteran reported an apparent exacerbation of his back pain which was reportedly sustained while he was shoveling snow in February.  Range of motion testing indicated that the Veteran was able to flex to 75 percent, extend his back to approximately 25 percent, and perform sidebending to approximately 25 percent bilaterally.  Lateral rotation motion findings are not reported.  Again, based upon VA's definition of normal thoracolumbar motion, it appears that the Veteran was able to produce flexion to approximately 68 degrees, extension to approximately 7 degrees, and lateral flexion to approximately 7 degrees.

Based upon the evidence, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his low back disability for the period before June 21, 2013.  In that regard, the Board notes that the Veteran did demonstrate thoracolumbar flexion which was limited to only 45 degrees on one occasion, during VA treatment received in February 2004.  Although such limitation of flexion is consistent with the criteria for a 20 percent disability rating under the General Formula, the extent of diminished flexion shown during the February 2004 VA treatment appears to be a one-time anomaly that was not reproduced during the other thoracolumbar motion tests performed prior to June 21, 2013.  Indeed, repeated thoracolumbar motion tests performed during VA examinations performed in September 2003, June 2005, April 2009, and October 2010 and during VA treatment rendered in March 2010 and July 2012 show that the Veteran was able to produce flexion to no less than 64 degrees.  Moreover, the Board notes that the only thoracolumbar test results which test all directions of thoracolumbar motion are expressed in the Veteran's June 2005, April 2009, and October 2010 VA examinations.  These examinations showed combined thoracolumbar motion to no less than 160 degrees.  The extent of the demonstrated combined thoracolumbar motion is also not consistent with the assignment of a disability rating higher than 10 percent under the General Formula.  Finally, the Board notes that the repeated thoracolumbar examinations were consistently negative for abnormal gait or spine contour.  In view of the foregoing, the criteria for an initial disability rating in excess of 10 percent for the Veteran's low back disability prior to June 21, 2013 are not met.

In relation to thoracolumbar IVDS, the June 2005 VA examination reflects a diagnosis of intervertebral disc disease, which would suggest IVDS in the thoracolumbar spine.  Nonetheless, the evidence for the period before June 21, 2013 is also negative for any incapacitating episodes or prescribed bed rest by a treating physician.  Accordingly, a disability rating in excess of 10 percent for the Veteran's low back disorder prior to June 21, 2013 also may not be granted under DC 5243.

As the evidence shows, prior to June 21, 2013, the Veteran's lumbar spine disability was manifested primarily by pain, stiffness, and decreased thoracolumbar motion.  However, given the extent of thoracolumbar motion consistently demonstrated by the Veteran during that period, the disability picture associated with the Veteran's low back disability is not consistent with the extent of lost motion that is contemplated for a disability rating higher than 10 percent under the General Formula.  Thus, even after taking the Veteran's pain symptoms into consideration, the criteria for a disability rating higher than 10 percent under the General Formula are not approximated.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-42 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Overall, the evidence does not show that the Veteran is entitled to an initial disability rating higher than 10 percent for his low back disability at any time prior to June 21, 2013.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	D.  Low Back, From June 21, 2013

The pertinent evidence relating to the low back after June 21, 2013 consists of a June 2013 VA examination which reflects that the Veteran reported worsening low back pain and stiffness with flare-ups caused by activity.  Demonstrated thoracolumbar motion included flexion to 65 degrees, extension to 20 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  Pain was reported at the endpoints of all motion.  Repetitive motion tests revealed flexion that was diminished further to 60 degrees and extension that was limited further to 15 degrees, but no further loss of lateral flexion or rotation.  There is no indication that ankylosis was observed, and indeed, the extent of thoracolumbar motion shown by the Veteran would appear to be inconsistent with thoracolumbar ankylosis.  Tenderness was elicited during palpation of the spine.  Guarding and muscle spasm was observed, which resulted in an abnormal gait.  The examiner determined that the Veteran's low back problem did not result in intervertebral disc syndrome.  X-rays of the thoracolumbar spine showed arthritis.  In terms of function, the examiner determined that the Veteran was unable to lift, stand or walk for prolonged periods, or perform bending movements.  In that regard, the examiner opined that the Veteran's occupational functioning was restricted.

In the absence of any findings of thoracolumbar ankylosis and given the extent of the Veteran's demonstrated thoracolumbar flexion, the Veteran is not entitled to a disability rating higher than 20 percent for his low back disability under the General Formula for any period after June 21, 2013.

Even considering the criteria under DeLuca, the Board finds that the extent of the thoracolumbar motion demonstrated by the Veteran during the June 2013 VA examination simply is not consistent or approximate to a disability marked by loss of thoracolumbar flexion to 30 degrees or less, or ankylosis of any kind in the thoracolumbar spine.  As such, although the Board is cognizant that pain and painful motion have been predominant manifestations of the Veteran's low back disability, the Board finds that even taking into consideration the Veteran's pain symptoms, the criteria for a higher rating for the period from June 21, 2013 are not met.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-42 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  

Overall, the evidence does not show that the Veteran is entitled to a disability rating higher than 20 percent for his low back disability at any time from June 21, 2013.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Disability Rating for the Right Shoulder

Throughout the course of this appeal, the Veteran's right shoulder arthritis has been assigned a 10 percent initial disability rating pursuant to the criteria under DC 5003.  These criteria apply to disabilities due to degenerative arthritis.

DC 5003 provides that arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the code, a 10 percent rating is to be assigned for each major joint affected.  38 C.F.R. § 4.71, DC 5003 (2013).

Disabilities based upon loss of shoulder motion are rated pursuant to the criteria under DC 5201, which provides a 20 percent disability rating where motion in the major arm is limited to shoulder level.  A 30 percent disability rating is appropriate where motion of the major arm is limited to the point that is midway between the side and shoulder level.  A maximum schedular 40 percent disability rating is assigned where motion of the major arm is limited to 25 degrees or less from the side.  As noted in the Veteran's VA examinations, the Veteran is right-hand dominant.

The Board notes that full shoulder motion is characterized by flexion from zero to 180 degrees, abduction from zero to 180 degrees, and external and internal rotation from zero to 90 degrees.  Motion from the side to shoulder level is marked by flexion or abduction to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The pertinent evidence includes a September 2003 VA examination, during which the Veteran reported pain, clicking, and popping in his right shoulder.  During examination, the Veteran was able to produce full right shoulder forward flexion and abduction to 180 degrees and internal and external rotation to 80 degrees.  Mild crepitus was noted during motion.

X-rays of the right shoulder taken during VA treatment in January 2004 revealed mild degenerative disease in the acromioclavicular joint.  The Veteran was prescribed physical therapy for the shoulder, and in February 2004, reported an apparent re-injury sustained while lifting a bag with his right arm.  During this therapy visit, the Veteran demonstrated full right shoulder motion; however, muscle strength was diminished to 4/5 and a mildly positive impingement sign was seen.  The Veteran reported later that month that his right shoulder symptoms were improved substantially by physical therapy.  Re-examination of the right shoulder in May 2004 revealed ongoing full right shoulder motion with crepitus.  The treating VA medical staff also noted that there was no evidence of instability in the shoulder.

Notably, the Veteran's treating VA physician, Dr. B.G.B., opined in June 2004 that the Veteran was restricted from manual labor, prolonged standing, repetitive walking, climbing, squatting, kneeling, pushing, pulling, or overhead activity.  Nonetheless, it is unclear from the opinion as to whether these restrictions were being attributed solely to the Veteran's right shoulder.  In an August 2004 letter, however, Dr. B.G.B. appears to clarify that the Veteran was experiencing limited abduction and adduction in his right shoulder.  The extent of such lost motion was not reported.

During a June 2005 VA examination, the Veteran reported constant and throbbing right shoulder pain that was reportedly aggravated by reaching backward.  He also reported that he avoided lifting more than 20 pounds because doing so caused a tearing pain in the shoulder.  On examination, the examiner noted no evidence of effusion or tenderness.  Demonstrated right shoulder motion included decreased flexion to 150 degrees, abduction to 125 degrees, internal rotation to 30 degrees, and external rotation to 90 degrees.  Pain was reported by the Veteran at the endpoints of all motion.  Apparently, repetitive motion tests of the right shoulder were not performed.  The examiner diagnosed right shoulder degenerative joint disease based upon the above findings and upon review of x-rays previously taken in January 2004.

During VA treatment in January 2006, the Veteran reported that he was feeling well overall, and that he was able to go ice fishing and walk for greater distances.  Indeed, subsequent VA treatment records indicate that the Veteran did not return for treatment of his right shoulder until January 2009, at which time, he reported right shoulder pain that had been progressing over the previous year.  He described the pain as being a four to six out of 10 in severity.  Findings on examination were essentially consistent with those observed during previous examinations and treatment.  In that regard, demonstrated shoulder range of motion remained normal with pain being reported at the end of motion.  Muscle strength was normal, however, impingement signs were again noted.  X-rays were reviewed and interpreted as showing degenerative changes in the AC joint.  The examiner diagnosed chronic rotator cuff tendinopathy with AC joint arthritis.

In April 2009, the Veteran was given a new VA examination of his right shoulder.  At that time, he reported constant and progressively worsening right shoulder pain which kept him awake at night.  He also reported symptoms of swelling, stiffness, weakness, popping, snapping, giving way, instability, and decreased speed of motion of the right shoulder.  He also reported having weekly flareups of his symptoms which were caused by use and carrying any weight in his right hand.  On examination, the Veteran demonstrated right shoulder motion which included flexion to 140 degrees, abduction to 130 degrees, internal rotation to 45 degrees, and external rotation to 90 degrees.  No evidence of ankylosis was observed.  In terms of function, the examiner determined that the Veteran was unimpaired in feeding himself; mildly impaired in bathing, dressing, toileting, and grooming; moderately impaired in performing chores, shopping, recreational activities, traveling, and driving; and severely impaired in exercise and sports.  The Board notes, however, that the right shoulder examination was performed as part of a series of examinations of the Veteran's orthopedic disabilities.  Despite the same, the examiner does not clarify as to whether these functional limitations were attributable solely to the Veteran's right shoulder disability or to a combination of his joint-related disabilities.

Follow-up VA treatment in June 2009 noted "lots of clicking" during right shoulder motion.  In August 2009, the Veteran reported improved right shoulder strength but ongoing deep pain.

In August 2010, the Veteran underwent right shoulder rotator cuff repair.  During post-surgical physical therapy in September 2010, the Veteran reported ongoing right shoulder pain that was present after varied activity level.  Demonstrated motion included flexion to 150 degrees and abduction to 145 degrees.  External rotation was measured as being to T1 and internal rotation was measured as being to T11.  Muscle strength was diminished during all right shoulder movements and mild impingement was again noted.  Overall, the Veteran was noted as doing well on physical therapy.

During a VA examination in October 2010, the Veteran reported symptoms of pain, instability, stiffness, weakness, incoordination, decreased speed during motion, and joint tenderness.  He stated that he was having moderate weekly flare-ups which were caused by lifting weights, prolonged movements, and leaning or sleeping on his shoulder.  Functionally, he stated that his right shoulder problems restricted his ability to hunt, go fishing, and ride his motorcycle.  He stated that he was also affected in chores which required lifting and carrying.  Occupationally, the Veteran reported that he worked through 2002 as a navy boat man but that he retired based on eligibility due to age and work experience.

A physical examination of the right shoulder revealed tenderness, weakness, and guarding of movement.  Demonstrated motion included flexion to 115 degrees, abduction to 120 degrees, internal rotation to 45 degrees, and external rotation to 60 degrees.  Repetitive motion was apparently productive of pain which did result in further loss of motion; however, the extent of the additional loss of motion is not reported.  No evidence of ankylosis was seen.  X-rays of the right shoulder revealed moderate degenerative changes at the AC joint with osteophytes at the glenoid and the inferior margin of the humeral head.  In terms of function, the examiner opined that the Veteran was limited in lifting and carrying due to decreased strength and pain in his right upper extremity.  In terms of his activities of daily living, the examiner opined that the Veteran's right shoulder did not limit his ability to travel, feed himself, bathe, dress, toilet, groom, or drive; however, mildly impaired his ability to perform chores and go shopping; moderately impaired his ability to participate in recreational activities; and severely impaired his ability to exercise and play sports.

Subsequent VA treatment records through May 2011 reflect ongoing complaints of right shoulder pain which impaired the Veteran's ability to sleep.  Nonetheless, the Veteran reported during VA treatment in February 2011 that the motion in his right shoulder had returned.  Range of motion testing performed in May 2011 revealed full motion, but again, with reported pain and decreased muscle strength.

Concurrent with the VA treatment in 2011, the Veteran also received private treatment for his right shoulder.  During private treatment in September 2011 with Dr. J.D.D., the Veteran complained of persistent right shoulder pain and weakness, but apparently with full motion that had been regained since the August 2010 rotator cuff surgery.  On physical examination of the right shoulder, the Veteran continued to demonstrate full ranges of motion with diminished muscle strength of 4/5 during forward flexion.  A July 2011 MRI was reviewed and interpreted as showing a recurrent full thickness tear of the supraspinatus posteriorly and the infraspinatus.

In September 2011, the Veteran underwent a second right rotator cuff repair surgery.  Post-surgical physical therapy records from November through December of 2011 reveal that the Veteran was able to perform passive right shoulder forward elevation movements to 160 degrees.  In January 2012, the Veteran was able to demonstrate right arm flexion to 170 degrees, extension to 50 degrees, abduction to 165 degrees, external rotation to 90 degrees, and internal rotation to 80 degrees.  However, he continued to complain of significant weakness and aching.

During private follow-up treatment with Dr. J.D.D. in February 2012, the Veteran stated that he was very pleased with the results from the September 2011 surgery.  He demonstrated right shoulder motion included forward elevation to 170 degrees, external rotation to 30 degrees, and internal rotation to the lower lumbar area.  Strength remained slightly diminished but was improved to 4+/5 during forward elevation and external rotation, but was a full 5/5 during internal rotation.  Despite the same, in a separate February 2012 letter, Dr. J.D.D. indicated that the Veteran remained unhappy with the strength level in his right shoulder and was continuing to complain of persistent pain which inhibited his ability to sleep.  An MRI study of the right shoulder was interpreted as showing a recurrent rotator cuff tear and cyst formations.

The Veteran was afforded another VA examination of his right shoulder in June 2013.  During the examination, the Veteran reported generally that his right shoulder problems were worsening and stated that he was having flare-ups which were caused by physical activity involving lifting motions over his head.  During examination, the Veteran demonstrated flexion to 160 degrees with pain beginning from 135 degrees; abduction to 165 degrees with pain reported at the end of motion; external rotation to 70 degrees with pain at the end of motion; and internal rotation to 60 degrees with pain at the end of motion.  After repetitive motion, right shoulder flexion was decreased further to 155 degrees due to fatigue, weakness, incoordination, and pain.  Repetitive motion did not result in any further loss of abduction.  Pain was noted during palpation and guarding behavior was observed.  Demonstrated muscle strength was diminished to 4/5 during both flexion and abduction movements.  No evidence of ankylosis was seen.  Tests of the rotator cuff were positive for infraspinatus tendinopathy or tear.  In terms of function, the examiner opined that the Veteran was unable to lift heavy objects and was unable to lift over his head.  In that regard, the examiner concluded that the Veteran's ability to work was impacted.

The Veteran's right shoulder was examined again in January 2014.  At that time, the Veteran reported that his right shoulder pain had continued to worsen over time.  Again, he stated that the pain prevented him from being to sleep on his side and would wake him several times a night.  The Veteran also reported flare-ups in his right shoulder which were caused by general movement.  On examination, the Veteran demonstrated flexion to 155 degrees with pain beginning from 110 degrees.  Abduction was limited to 155 degrees with pain beginning at 115 degrees.  External rotation was to 65 degrees and internal rotation was to 60 degrees with pain reported at the ends of motion.  Repetitive motion was productive of pain, but no further loss of motion.  The examiner noted that there was no difference in range of motion for both weight-bearing and non-weight-bearing.  Tenderness was present during palpation of the shoulder.  Guarding behaviors were observed.  Muscle strength testing revealed diminished 4/5 strength during abduction and flexion.  No ankylosis was seen. 

Based upon the foregoing evidence, the Veteran is not entitled to an initial disability rating in excess of 10 percent for right shoulder degenerative arthritis.  In that regard, the Veteran has consistently demonstrated right shoulder flexion motion which has ranged from no less than 115 degrees to a full 180 degrees.  Similarly, abduction movements have consistently ranged from no less than 120 degrees to a full 180 degrees.  In view of the same, the criteria for a disability rating higher than 10 percent under the criteria for DCs 5003 and 5201 are not met.

Again, being mindful of the additional criteria identified by the Court in DeLuca, the Board acknowledges that the Veteran's right shoulder arthritis has been productive of pain, stiffness, and periods of diminished right shoulder motion.   The ranges of motion are discussed above, and in addition, the Board notes that all motion of the right shoulder have consistently been accompanied by reported pain and fatigue.  In that regard, the most recent January 2014 examination indicates that the reported pain began from 110 degrees of flexion and 115 degrees of abduction.  Nonetheless, even taking into consideration the Veteran's reported pain both at rest and during motion, given the extent of cervical motion shown by the Veteran throughout the relevant appeal period during ordinary motion tests and during repetitive motion tests, the disability picture shown in the evidence is simply not consistent with abduction or flexion motions limited to shoulder level (i.e., 90 degrees of motion).  As such, even after taking into consideration the additional criteria under DeLuca, the criteria for a higher initial disability rating for the Veteran's right shoulder arthritis are neither met nor approximated.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003 and 5201 (2013).

The Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4 in relation to the Veteran's right shoulder disability.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other criteria for rating the shoulder are available under DCs 5200 (for ankylosis of the scapulohumeral articulation), 5202 (for impairment of the humerus such as malunion, recurrent dislocations, false flail joint, and flail shoulder), and 5203 (for impairment of the clavicle and scapula such as malunion, nonunion, or dislocation).  Nonetheless, the evidence does not show that the Veteran's right shoulder disability has been manifested by any of the manifestations contemplated by any of these criteria.  As such, none of these criteria are applicable to the Veteran's right shoulder disability.

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for staged disability ratings in relation to the Veteran's right shoulder disability.

Overall, the evidence does not support the assignment of an initial disability rating in excess of 10 percent for right shoulder degenerative arthritis.  To that extent also, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

IV. Extra-schedular Considerations

The Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the record does not show that the service-connected disabilities at issue are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular disability rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that either the Veteran's service-connected disabilities, either alone or in combination, present an exceptional disability picture that renders inadequate the available schedular rating.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic codes for both spine disabilities and the right shoulder disorder; however, the Veteran's disabilities are not productive of the manifestations required for a higher rating under any of those criteria.  As such, it cannot be said that the available schedular evaluations for the Veteran's disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular rating for the Veteran's service-connected disabilities have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An initial disability rating in excess of 20 percent for degenerative arthritis, cervical spine, status-post surgical fusion C4-5, C5-6 prior to May 30, 2008 (excluding the period from November 6, 2006 through December 31, 2006, for which a temporary total disability rating due to convalescence was assigned), is denied.

A 30 percent disability rating for degenerative arthritis, cervical spine, status-post surgical fusion C4-5, C5-6 is granted for the period from May 30, 2008 through October 18, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 40 percent for degenerative arthritis, cervical spine, status-post surgical fusion C4-5, C5-6 is denied for the period from October 19, 2010.

An initial disability rating in excess of 10 percent for low back strain with arthritis, prior to June 21, 2013, is denied.

A disability rating in excess of 20 percent for low back strain, from June 21, 2013, is denied.

An initial disability rating in excess of 10 percent for degenerative arthritis, right shoulder, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


